Fourth Court of Appeals
                                San Antonio, Texas
                                     February 11, 2020

                                    No. 04-19-00705-CR

                                Ernesto Esquivel GARCIA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR7806
                      Honorable Kevin M. O'Connell, Judge Presiding

                                      ORDER
        The Appellee’s Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended to February 21, 2020.

       It is so ORDERED on February 11, 2020.
       .

                                                             PER CURIAM


ATTESTED TO: _________________________
             MICHAEL A. CRUZ,
             Clerk of Court